
	
		II
		112th CONGRESS
		1st Session
		S. 1365
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide funds to ensure that members of the Armed
		  Forces, including reserve components thereof, and supporting civilian personnel
		  continue to receive pay and allowances for active service performed when a
		  funding gap caused by the failure to enact interim or full-year appropriations
		  for the Armed Forces occurs, which results in the furlough of non-emergency
		  personnel and the curtailment of Government activities and
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Military Pay Act of
			 2011.
		2.Funding to provide pay
			 and allowances for members of the Armed Forces and supporting civilian
			 personnel during funding gap impacting the Department of Defense or Department
			 of Homeland Security
			(a)Funding for
			 military pay and allowancesDuring a funding gap impacting the Armed
			 Forces, the Secretary of the Treasury shall make available to the Secretary of
			 Defense (and the Secretary of Homeland Security in the case of the Coast
			 Guard), out of any amounts in the general fund of the Treasury not otherwise
			 appropriated, such amounts as the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) determines to be necessary to
			 continue to provide pay and allowances (without interruption) to the
			 following:
				(1)Members of the Army, Navy, Air Force,
			 Marine Corps, and Coast Guard, including reserve components thereof, who
			 perform active service during the funding gap.
				(2)At the discretion of the Secretary of
			 Defense, such civilian personnel of the Department of Defense who are providing
			 support to the members of the Armed Forces described in paragraph (1) as the
			 Secretary considers appropriate.
				(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of a
			 fiscal year for which interim or full-year appropriations for the personnel
			 accounts of the Armed Forces for that fiscal year have not been enacted.
			(c)Duration of
			 transfer authorityNo
			 transfer may be made by the Secretary of the Treasury under subsection (a)
			 after December 31, 2011.
			3.Priority of
			 payments if debt ceiling is reachedIn the event that the debt of the United
			 States Government, as defined in section 3101 of title 31, United States Code,
			 reaches the statutory limit, amounts necessary for obligations incurred by the
			 Government of the United States shall be made available to the following
			 obligations before all other obligations and shall be made available as
			 prioritized in the following order (with items listed in descending order of
			 prioritization):
			(1)Amounts necessary
			 to carry out the authority of the Department of the Treasury provided in
			 section 3123 of title 31, United States Code, to pay with legal tender the
			 principal and interest on debt held by the public.
			(2)Such amounts as
			 the Secretary of Defense (and the Secretary of Homeland Security in the case of
			 the Coast Guard) determines to be necessary to continue to provide pay and
			 allowances (without interruption) to members of the Army, Navy, Air Force,
			 Marine Corps, and Coast Guard, including reserve components thereof, who
			 perform active service.
			(3)If the Secretary
			 of Defense elects to provide pay and allowances to civilian personnel of the
			 Department of Defense who are providing support to the members of the Armed
			 Forces described in paragraph (2), such amounts as the Secretary determines to
			 be necessary to continue to provide pay and allowances (without interruption)
			 to such personnel.
			
